DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall et al. (US 20050270367 A1) in view of Husak et al. (US 20140098203 A1) and Johnson et al. (US 8922631 B1).
1-14. (Canceled)  
Regarding claim 15, McDowall discloses a method for the simultaneous projection of individual images for a plurality M of viewers (fig. 4, [0149] the shutters for projector A and projector B are driven at a fast rate so that the images coming from the projectors simultaneously displayed on the immersive workbench from an external point of view; viewers A and B of figs. 3 and 4, viewers A, B, C, and D of fig. 8),
wherein each image Bm (the left eye images or right eye images for displaying or projecting, [0035-0036, and 0149]), m=1, ..., M, is respectively either a partial image Tm a, a € {left, right} for a right eye and a left eye of the viewer m for a viewer m ([0144] RGB per eye, viewers A and or B of fig. 4); 
wherein each partial image Tm a is assembled from N (the left image and the right image have partial images that are RGB, see RGB of fig. 3, RGB are Red, Green, and Blue), N € N and N > 2, color components Fm a c, c = 1,..., N of different colors ([0144] RGB per eye); 
wherein N projectors (403 and 404 of fig. 4) P1 , n = 1, ..., N, in each case project color components of the part images (In figure 3, PROJECTOR 320 projects RGB components to the viewers, and each of the projectors 403 and 403 of fig. 4 has the structure the same as the projector 320 to project the RGB components to the viewers) in temporally consecutive time intervals ti (500-560 of fig. 5, time intervals. In figure 8, four projectors for four viewers in time intervals); 
wherein each projector projects all N colors of color components periodically temporally in a fixed order after one another (403 or 404 of fig. 4, each projector projects RGB components, See the projector 320 of figure 3, PROJ 591 or PROJ 592 of fig. 5);
 wherein the N projectors (403 and 404 of fig. 4, PROJ 591 and PROJ 592 of fig. 5) together project all color components Fm a c , c = 1, ..., N, of a partial image Tm a for one or both eyes a of one of the viewers m in every time interval ti (593-596 of fig. 5, time 510, the right eye image is display 594, [0150] discloses the left eye image is displayed and the right eye image is displayed in the intervals of time, wherein RGB per eye, [0144]); and 

wherein a controller (450 of fig. 4) that can be switched between transparent and opaque is assigned to each eye a, a € (left, right, both) of each viewer (430 and 440 of fig. 4, [0150] the states of the shutters are changed by the controller from clear (transparent) to opaque, opaque to clear (transparent), see details in figure 5 for the viewer A and viewer B);and 
wherein the respective controller (450 of fig. 1, see details in figure 5) assigned to the eye a of the viewer m is switched to transparent in the time interval ti in which the projectors display the color components of the partial image Tm a (Fig. 5, clear state is on state, 595 of fig. 5, at time 510; Figure 8 for four projectors for four viewers).
It is noted that McDowall suggests a filter is used to AC couple the shutters from the drive electronics (375 of fig. 3). 
McDowall is silent about a filter for switching between the transparent and opaque.
Husak et al. teaches [0064] selecting an eye-switching device capable of filtering multiple images transmitted by said video projector synchronous with an eye-switching control signal such that each eye sees a separate image (110 of figs. 12-14, eye-switch signal for transparent and opaque, figs 4-5 and 16A-16E). 
Husak suggests the projectors for projecting the color components in the time intervals for opaque and transparent of the right and left eye image (figs. 4-5, 7-11, and 16A-16E).
Taking the teachings of McDowall and Husak together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
It is noted that McDowall in view of Husak does not teach the partial image T m a=both for both eyes of a viewer m. 
Johnston teaches the partial image T m a=both for both eyes of a viewer m (504 of fig. 5).
Johnston suggests display all partial images of both eyes of the viewers once (604 and 606 of fig. 6 and 614 and 616 of fig. 6).
 Taking the teachings of McDowall, Husak, and Johnston together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternate left image or right image to both eyes of one viewer or multiple viewers of Johnston into the system of Husak in view of MacDowall for presenting three dimensional(3D) and two dimensional(2D) imagery in parallel to reduced presentation cycles and thereby reduce visual flicker experienced by the observers and increase image brightness, and the 2D imagery may be perceived by both eyes of the observer along with the brightness improvements and visual flicker reductions.
Regarding claim 16, McDowall modified by Husak and Johnston teaches the method in accordance with claim 15, Husak further teaches wherein all the projectors (12 of fig. 6) project the N colors of the components in the same order, but offset in time from one another (figs. 4 and 5, stereoscopic images have offsets image position).  
Regarding claim 17, McDowall modified by Husak and Johnston teaches the method in accordance with claim 15, Husak further teaches wherein a number of partial image signals equal 
wherein the respective N color components of the partial image signals are distributed over the N projectors in that the N color components of this image signal are supplied to different ones of the projectors for each of the partial image signals (12 of fig. 6, B projector, R projector, and G projector for L 18, [0036] discloses the use of the projectors).  
 Regarding claim 18, McDowall modified by Husak and Johnston further teaches the method in accordance with claim 15, McDowall further teaches wherein the method is a method for the simultaneous projection of individual images for a plurality M of viewers (fig. 4, [0149] the shutters for projector A and projector B are driven at a fast rate so that the images coming from the projectors are simultaneously displayed on the immersive workbench from an external point of view; viewers A and B of figs. 3 and 4, viewers A, B, C, and D of fig. 8),
wherein each image Bm (left eye image or right eye image, [0035-0036, and 0149] images for displaying or projecting), m=1, ..., M, is respectively either a partial image Tm a, a €{left, right} for a right eye and a left eye of the viewer m for a viewer m([0144] RGB per eye, viewers A and or B of fig. 4); 
wherein the N projectors together project all color components Fm a c, c = 1, ..., N, of a partial image Tm a (In figure 3, PROJECTOR 320 projects RGB components to the viewers, and each of the projectors 403 and 403 of fig. 4 has the structure the same as the projector 320 of figure to project the RGB components to the viewers) for exactly one eye a of one of the viewers m in every time period ti (500-560 of fig. 5, time intervals. In figure 8, four projectors for four viewers), 

wherein a controller (450 of fig. 4) that can be switched between transparent and opaque is assigned to each eye a, a € (left, right, both) of each viewer ([0150] the states of the shutters are changed by the controller from clear (transparent) to opaque, opaque to clear (transparent), see details in figure 5); and 
wherein the respective controller (450 of fig. 1, see details in figure 5) assigned to the eye a of the viewer m is switched to transparent in the time interval ti in which the projectors display the color components of the partial image Tm a (Fig. 5, clear state is on state, 595 of fig. 5, at time 510; Figure 8 for four projectors for four viewers).
It is noted that McDowall suggests a filter is used to AC couple the shutters from the drive electronics (375 of fig. 3). 
McDowall is silent about a filter for switching between the transparent and opaque.
Husak et al. teaches [0064] selecting an eye-switching device capable of filtering multiple images transmitted by said video projector synchronous with an eye-switching control signal such that each eye sees a separate image (110 of figs. 12-14, eye-switch signal for transparent and opaque, figs 4-5 and 16A-16E). 
Husak suggests the projectors for projecting the color components in the time intervals for opaque and transparent of the right and left eye image (figs. 4-5, 7-11, and 16A-16E).
Taking the teachings of McDowall and Husak together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
It is noted that McDowall in view of Husak does not teach the partial image T m a=both for both eyes of a viewer m. 
Johnston teaches the partial image T m a=both for both eyes of a viewer m (504 of fig. 5).
Johnston suggests display all partial images of both eyes of the viewers once (604 and 606 of fig. 6 and 614 and 616 of fig. 6).
 Taking the teachings of McDowall, Husak, and Johnston together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternate left image or right image to both eyes of one viewer or multiple viewers of Johnston into the system of Husak in view of MacDowall for presenting three dimensional(3D) and two dimensional(2D) imagery in parallel to reduced presentation cycles and thereby reduce visual flicker experienced by the observers and increase image brightness, and the 2D imagery may be perceived by both eyes of the observer along with the brightness improvements and visual flicker reductions.
Regarding claim 19, McDowall further teaches the method in accordance with claim 18, wherein the delay of the color components supplied to the projector Pn is effected in that the color components supplied to the projector P are led through a first-in first-out memory in which n-1 time intervals are buffered (401 and 402 of fig. 4, buffer is delaying the color components, [0150] The exact ordering of the states for shutters 593 through 596 is actually dependent upon which eye image is drawn in the frame buffer is what position; thus, if one were to draw the 
Regarding claim 20, McDowall further teaches the method in accordance with claim 15, wherein the number of color components is N = 3 and/or the number of viewers is M (RGB are 3, fig. 3, viewers A and B of figs. 4 and 5, figure 8 for four viewers).
Regarding claim 21, McDowall further teaches the method in accordance with claim 15, wherein the number of the color components is N = 3 (RGB for each projector, 801-803 of fig. 8) and the number of the viewers is M = 3 (811-832 of fig. 8, three viewers) and the image signals are projected to the projectors as follows: Projector 1 (801 of fig. 8): L1i, L22, L33, R11, R22, R33, ...  Projector 2 (801 of fig. 8): L12, L23, L31, R12, R23, R31, Projector 3 (803 of fig. 8): L13, L21, L32, R13, R21, R32, ...  where Lmc stands for the color component Fm left for the left eye of the viewer m and Rmc for the color component Fm right c for the right eye of the viewer m (Time 800-899 of fig. 8, for synchronization).  
Regarding claim 22, McDowall further teaches the method in accordance with claim 15, wherein color components of the images for different eyes of the same viewer are supplied to the same one of the projectors (RBB projector 320 of fig. 3, projectors 403 and 404 of fig. 4, See fig. 4 of Husak).  
Regarding claim 23, McDowall further teaches the method in accordance with claim 15, wherein a respective filter for a right eye and a filter for a left eye of the same viewer are designed as spectacles (430 and 440 of fig. 3, the optical glasses are respective filters. Husak teaches 13, 14A and 14B of fig. 6).  

Regarding claim 25, McDowall modified by Husak teaches the method in accordance with claim 24, Husak further teaches wherein each of the projectors has a color wheel that rotates in the optical path of a light source of the corresponding projector and has filter segments in the N color components along its periphery (30-80 of fig. 3 of Husak).  
Regarding claim 26, McDowall further teaches the method in accordance with claim 15, wherein all projectors are synchronized with one another so that each simultaneously projects a color component ([0031] The sync signal from each of the frame buffers is fed to a personal computer which monitors the position of each projector relative to the top of the picture by counting A sync and B sync as required) and projects the same colors pairwise offset by a time interval (fig. 8, four projectors, each has RGB colors disclosed in figure 3, projector 320. See 12 of fig. 6 of Husak).  
Regarding claim 27, McDowall further teaches the method in accordance with claim 15, wherein the images Bm are frames of a moving image or of a film having M components for the M viewers ([0149] displaying alternate frames of left and right eye video imagery).  
Regarding claim 28, McDowall further teaches a display device for the simultaneous projection of individual stereoscopic images for viewing by a plurality M of viewers (811-842 of fig. 8), comprising N projectors (801-804 of fig. 8), where N is the number of color components of the images to be projected (801-804 of fig. 8 modified by the RGB projector 320 of fig. 1 to have color components of images to be projected); wherein the display device is configured to perform a method in accordance with claim 15 (figs. 4 and 5). 

Husak teaches [0064] selecting an eye-switching device capable of filtering multiple images transmitted by said video projector synchronous with an eye-switching control signal such that each eye sees a separate image (110 of figs. 12-14, eye-switch signal). Therefore, it would have been obvious to one skill in the art to make 2M filters for projectors that can each be switched between transparent and opaque. 
Regarding claim 29, McDowall further teaches a display device in accordance with claim 27, comprising a processor with which the method steps can be performed (450 of fig. 4, a PC).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harvey et al. (US 9751011 B2) discloses Systems And Methods For A Unified Game Experience In A Multiplayer Game.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425